Title: VI. John Wayles to Farell & Jones, 14 May 1772
From: Wayles, John
To: Farrell & Jones



Gentn.
Wms.burgh May 14th 1772.

This is to acknowledge your favour of the 3d Feb. and to return thanks for your good Offices in regard to the Guinea Men intrusted here to Col. Randolph and myself, and to give you every Assurance, that whatever engagement you may be kind enough to enter into on our behalf shall be complyed with without inconvenience or prejudice to yourselves, and if you desire it to share in the Profit.
Wm. Randolph Col. R. R.’s son intending to form connections with the House, ships 40 hhds. in your next ship. Has drawn a bill on you for £416.13.4 inclosed and to be placed to the Credit of P. R. Estate for a Particular of which I refer to the Letter inclosed and what Mr. Randolph and Evans shall write.
Greatly against my inclination has Col. Byrd prevailed on me to indorse his bill for £300. notwithstanding what he says in the inclosed letter. It shall be my business to see the tobacco ship’d. I am respectfully Your Obliged Hble servt

J Wayles

